Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 06/23/2022. Claims 1, 3, 5-6 and 9-10 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/23/2022, with respect to the rejection of claims 1, 3, and 5-8 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The amendments to the claims, particularly the removal of claim language that was not supported by the specification, have overcome the rejection. The rejection of claims 7-8 has been rendered moot by those claims being canceled. The rejection of claims 1, 3, and 5-6 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant's arguments, see pages 9-13, filed 06/23/2022, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 103, have been fully considered but they are not persuasive. Applicant argues that the amended claims 1 and 3 include features not disclosed or suggested by the cited prior art. Applicant argues on page 10 that Matsumoto does not mention or address the features of independent claims 1 and 3, specifically the interference torque being generated in the joint axis on the base side (opposite to the tip) of the robot arm due to the operation of the joint axis near the tip of the robot arm. Not only does Matsumoto teach the elements of amended claims 1 and 3, but this specific element regarding the tip of the robot arm is not claimed anywhere in the amended list of claims. Notably, it is not even mentioned in new claims 9 and 10, so this language is completely unclaimed and therefore not supported per Applicant’s argument. Applicant asserts on page 11 that Matsumoto does not disclose or suggest that an external force torque is separated into a gravitational torque and an interference torque. As explained in the previous office action and in further detail below, Matsumoto teaches this in claim 1 and FIG. 7, particularly regarding the gravitational torque calculated by the gravitational torque estimation unit at S204. This suggests, if not expressly discloses, calculating the gravitational torque separately from calculating the rest of the external force torque. Also note that the term “external force torque” is so broad that it can be interpreted to mean friction, gravity, weight of a payload, or any number of other external forces causing torque on the robot joints. Regarding the reference of Matsumoto in relation to the subject that the combined values of the interference correction value and the gravitational correction value read on the second position-command correction value determined from the separated interference torque to the first position command and the first position-command value determined from the separated gravitational torque, respectively. Further, Bowling specifically teaches a scenario in which a manipulator should produce non-zero torques even when the robot is in a static pose, because the one force still acting upon it is the force of gravity [Bowling, paragraph 280]. It would be obvious to apply this logic to Matsumoto for the simple reason that Matsumoto’s manipulator would experience the same gravitational force even when no other force is acting upon the manipulator, and Matsumoto teaches that the gravitational torque and interference torques are calculated separately in FIG. 7. Further, the claim language does not say that the external force torque is separated into a gravitational torque and an interference torque. It instead says that “the gravitational torque and interference torques are calculated separately, wherein, in the calculation for separating the gravitational and the interference torque the hardware processor is configured, to calculate, based on the first position command, the external torque causing the bending of the reduction gear by a dynamic calculation, to calculate, based on the first position command, the gravitational torque as part of the external torque causing the bending of the reduction gear by a gravity calculation, the gravity calculation being performed through the dynamic calculation with a speed and an acceleration component of the first position command set to zero…” In addition to the 112(b) issues raised by the language “the calculation for separating”, this language can be interpreted as either “a calculation for removing gravitational torque and the interference torque”, or “a calculation for separating the gravitational torque from the interference torque”, and the lack of antecedent basis for “the calculation for separating”, if the examiner interprets the claim to mean “a calculation for separating the gravitational torque from the interference torque”, Matsumoto already teaches this in paragraph 64, in which an inertia torque, a Coriolis force torque, a centrifugal force torque and a gravitational torque having acted upon each of the joints 20 to 25 upon the measurement are calculated, and they are subtracted from the joint torques obtained by the conversion to extract frictional force torques having acted upon the joints 20 to 25 upon the measurement [paragraph 64]. If all torques except for the gravitational torque are set to 0, as taught by Bowling, this reads on calculating the frictional force torque (interference torque) by subtracting/separating the gravitational torque from the external force torque. Not only that, but even if the other torques were not set to 0, subtracting the gravitational torque so as to get all of the remaining torques including a Coriolis force torque, a centrifugal force torque, and a frictional force torque, would be an obvious design choice that would produce the obvious and predictable result of an external force torque minus the gravitational torque. Independent claims 1 and 3 are still rejected under 35 U.S.C. §103. What Bowling et al. US 20170172680 A1 (“Bowling”) added to the previous set of claims was “determine a first position-command correction value based only on the separated gravitational torque;” wherein the word “only” having been removed from the claim language removes the need to combine Bowling with Matsumoto to teach the claim language. Bowling is still considered, however, for teaching a motivation to apply Matsumoto when the robot is at rest, as even when the robot is not moving, the force of gravity is still applying torque on the robot, and the robot joints will be applying friction against this gravitational torque. 
	Finally, claim 1, lines 23 and 24 read “whereby the gravitational torque and the interference torque are calculated separately”. Due to the fact that the gravitational torque is clearly used to find the interference torque by subtracting the gravitational torque from the interference torque, this claim language can only be interpreted under the broadest reasonable interpretation as meaning “the gravitational torque and interference torque are calculated at separate times, but not through wholly separate processes.” Similarly, claims 5 and 6, which depend from claims 1 and 3, are still rejected under 35 U.S.C. §103. Claims 9 and 10, which have recently been added, are also rejected under 35 U.S.C. §103.

Claim Objections
Claim 1 objected to because of the following informalities: claim reads “to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the reduction gear, wherein in the calculation for separating the gravitational torque and the interference torque the hardware processor is configured,” in lines 9-12. Claim should read “to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the reduction gear, wherein in the calculation for separating the gravitational torque and the interference torque, the hardware processor is configured:” instead. As it is written, the claim language could be interpreted as “wherein, in the calculation for separating the gravitational torque from the interference torque, the hardware processor”, or “wherein, the calculation for removing gravitational torque and the interference torque from the hardware processor”. Appropriate correction is required. A comma should be placed between “torque” and “the hardware processor” in line 12, and a colon should replace the comma after “configured”. The examiner is interpreting the claim to mean “wherein, in the calculation for separating the gravitational torque from the interference torque, the hardware processor” for the purposes of examination.
Claim 1 objected to because of the following informalities: claim reads “to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the reduction gear, wherein in the calculation for separating the gravitational torque and the interference torque the hardware processor is configured,” in lines 9-12. Claim should read “to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the reduction gear, wherein in the calculation for separating the gravitational torque and the interference torque, the hardware processor is configured:” instead. As it is written, the claim language could be interpreted as “wherein, in the calculation for separating the gravitational torque from the interference torque, the hardware processor”, or “wherein, the calculation for removing gravitational torque and the interference torque from the hardware processor”. Appropriate correction is required. A comma should be placed between “torque” and “the hardware processor” in line 12, and a colon should replace the comma after “configured”. The examiner is interpreting the claim to mean “wherein, in the calculation for separating the gravitational torque from the interference torque, the hardware processor” for the purposes of examination.
Claim 3 objected to because of the following informalities: claim reads “to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the reduction gear, wherein in the calculation for separating the gravitational torque and the interference torque the hardware processor is configured,” in lines 9-12. Claim should read “to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the reduction gear, wherein in the calculation for separating the gravitational torque and the interference torque, the hardware processor is configured:” instead. As it is written, the claim language could be interpreted as “wherein, in the calculation for separating the gravitational torque from the interference torque, the hardware processor”, or “wherein, the calculation for removing gravitational torque and the interference torque from the hardware processor”. Appropriate correction is required. A comma should be placed between “torque” and “the hardware processor” in line 12, and a colon should replace the comma after “configured”. The examiner is interpreting the claim to mean “wherein, in the calculation for separating the gravitational torque from the interference torque, the hardware processor” for the purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20150258685 A1 (“Matsumoto”) in view of Nishida et al. US 20150105905 A1 (“Nishida”), and Ogawara US 20170266811 A1 (“Ogawara”).
	Regarding Claim 1. Matsumoto teaches a robot control device for controlling movement of a robot arm having a joint shaft driven through a speed reducer connected to a servo motor (FIG. 2 shows an arm shaft provided integrally on a first arm member configuring the first joint at numeral 20, connected to the output side of a speed reducer at numeral 41 attached at one end thereof to the base at numeral 10 [paragraph 26]. A drive motor is connected to the input side of the speed reducer and includes an encoder serving as rotational angle detection means for detecting a rotational angle of the drive motor. Torque instruction is issued to a control target unit by a servo control arithmetic operation unit, [paragraph 32]. In FIG. 6, the servo is activated at S100 and deactivates at step S108 when the target position has been reached by the drive motor, so this is a robot having a joint shaft connected to a servo motor), the robot control device comprising: 
	a hardware processor configured to execute at least one program and cause the robot control device to:
	transmit a first position command to the joint shaft (FIG. 3 depicts a control apparatus that includes a position instruction unit at numeral 50. The position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle [paragraph 30], which means the position instruction unit is configured to transmit a position command to the joint shaft, and the position instruction unit is part of the control apparatus shown in FIG. 1 at numeral 3 which reads on a hardware processor, and can have program software added for execution of the control apparatus’ functions [paragraph 78]); and
	perform bending correction to correct a position error of the robot arm, the position error being due to bending of the robot joints (a robot apparatus with a joint driven by a drive motor, rotational angle detection means which detects a rotational angle of the drive motor, and a control apparatus which carries out, when the control apparatus controls driving of the joint in response to a value detected by the rotational angle detection means, correction with use of an estimated value from a joint torque estimation unit which estimates a joint torque acting upon the joint. In the robot apparatus, the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [paragraph 11]), the hardware processor further configured: 
	to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the speed reducer (the correction is estimated from a joint torque estimation unit which estimates a joint torque acting upon the joint, wherein the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [Claim 1]. FIG. 7, S204, shows that the gravitational torque is calculated separately from other interference torques as part of the total external joint torque. The frictional force calculated in step S205 reads on the interference torque), 
	wherein, in the calculation for separating the gravitational torque and the interference torque the hardware processor is configured, 
	to calculate, based on the first position command, the external torque causing the bending of the speed reducer by a dynamic calculation (A gravitational torque estimation unit calculates a gravitational torque generated by the gravity in response to the joint angle instruction [Symbol font/0x71] generated in the predetermined control cycle, based on the term G([Symbol font/0x51]) of the estimated torque T([Symbol font/0x51]), an estimated joint torque matrix [paragraph 54]. A compliance model arithmetic operation unit calculates a correction value for a target position and posture based on an external force calculated by the external force arithmetic operation unit [paragraph 35]. Matsumoto teaches in step S111 of FIG. 6 that the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where the gravity torque estimation unit is shown at numeral 63 to be part of joint torque estimation unit. This means that the gravitational torque calculated by the gravity torque estimation unit is one of the external torques included in the calculation at S111 [FIG. 6]. At step S112, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit, correction values for the target positions and postures based on the estimated external force. This means that the control apparatus calculates a number of position command correction values configured to calculate an external torque causing a joint torque acting upon the robot joints [paragraph 11], wherein a gravitational torque is part of the external torque. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98]. The joint torque estimation unit estimates the joint torque based on a model formula of a dynamic model [paragraph 37], which means that the external torque causing the bending of the speed reducer is calculated by a dynamic calculation),
	to calculate, based on the first position command, the gravitational torque as part of the external torque causing the bending of the speed reducer by a gravity calculation, the gravity calculation being performed through the dynamic calculation with a speed and an acceleration component of the first position command set to zero (The compliance model arithmetic operation unit calculates a correction value for a target position and posture based on an estimated external force calculated by the external force arithmetic operation unit [paragraph 35]. In S204 of FIG. 7,  calculates a gravitational torque by the gravitational torque estimation unit. The gravity torque estimation unit calculates a gravitational torque generated by the gravity in response to the joint angle instruction [Symbol font/0x71] generated in the predetermined control cycle, based on the term of G([Symbol font/0x51]) of the formula of the estimated joint torque T([Symbol font/0x51]) given in a formula shown on page 2, column 2, paragraph 38 [paragraphs 38 and 54]. This reads on the gravity calculation being performed through the dynamic calculation with a speed and an acceleration component set to zero, because [Symbol font/0x51], [Symbol font/0x51]’, [Symbol font/0x51]”, and [Symbol font/0x51]2 must be set to zero in order to isolate the gravitational torque G([Symbol font/0x51]), wherein [Symbol font/0x51] is the joint angle matrix, [Symbol font/0x51]’ is the joint angular velocity matrix, [Symbol font/0x51]” is the joint angular acceleration matrix, and [Symbol font/0x51]2 is the joint angular velocity product matrix [paragraphs 41-42]), and 
	to calculate, by subtracting the gravitational torque calculated by the gravity calculation from the external torque calculated by the dynamic calculation, the interference torque, the interference torque being due to interference to which the joint shaft is subjected in step S111 of FIG. 6 the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where other external torques such as the inertia torque, centrifugal force torque, Coriolis force torque, and frictional force torque, wherein the frictional force torque estimation unit calculates the frictional force torque from the coulomb frictional force torque and the viscous frictional force torque. These individual torque values are combined with the gravitational torque to calculate the estimated joint torque. The frictional force torque, which acts as an interference torque, is determined by subtracting these torques from the total joint torques acting on the joints [paragraph 64]. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98], and 
whereby the gravitational torque and the interference torque are calculated separately (the correction is estimated from a joint torque estimation unit which estimates a joint torque acting upon the joint, wherein the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [Claim 1]. FIG. 7, S204, shows that the gravitational torque is calculated separately from other interference torques as part of the total external joint torque. The frictional force calculated in step S205 reads on the interference torque); 
	to determine a first position-command correction value based on the separated gravitational torque; 
	to determine a second position-command correction value by multiplying the separated interference torque by coefficients for amplitude compensation (Within the joint torque estimation unit is a transition interval arithmetic operation unit at numeral 72, which operates and estimates a transition interval frictional force Ft([Symbol font/0x71]), where Ft([Symbol font/0x71]) is calculated from a coefficient k multiplied by (joint angle instruction – preceding joint angle instruction) where the preceding instruction is from a predetermined control cycle [paragraph 63]. For clarification, the coefficient k is determined by driving each of the joints 20-25 in advance [paragraph 64]. The bending correction value is the frictional force torque (the interference torque found previously) which is then multiplied by a predetermined coefficient (k), making k a coefficient for amplitude compensation); and 
	to perform servo control to drive the servo motor based on a second position command obtained by adding the first position-command correction value determined from the separated gravitational torque and the second position-command correction value determined from the separated interference torque to the first position command (the servo control unit at numeral 52 of FIG. 3 calculates a new torque command based on the combined values of the interference correction value and the gravitational correction value. Note that the combined values of the interference correction value and the gravitational correction value read on the second position-command correction value determined from the separated interference torque to the first position command and the first position-command value determined from the separated gravitational torque, respectively. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95]).
	Matsumoto does not teach:
	the speed reducer is a reduction gear. 
	However, Ogawara teaches:
	the speed reducer is a reduction gear (a robot apparatus and a control method for the robot apparatus, where the apparatus includes a robot arm with rotary joints at numerals 11-61 of FIGS. 1A and 1B, which are driven by a motor shown more clearly in FIG. 3. Each joint is shown to have a joint shaft in FIG. 1B. Each rotary joint may use not only the motor but also a reduction gear having a wave gear mechanism [paragraph 44]. The motors are provided inside the joints in this example, but the motors or reduction gears may also be outside the joints).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with the speed reducer is a reduction gear as taught by Ogawara so that the speed reducer can be located inside the joints, or outside the joints if necessary.
	Matsumoto also does not teach:
	multiplying the interference torque by coefficients for phase compensation in addition to the amplitude compensation.
	However, Nishida teaches:
	multiplying the interference torque by coefficients for phase compensation in addition to the amplitude compensation (an elastic-deformation-compensation control device for an articulated robot wherein, if a calculation period in a motor-angle-command-value calculation unit is later than a control period in a motor-angle control unit, a phase difference between an axial force torque calculation value or an elastic-deformation amount calculation value and a joint-angle command value is corrected, and a motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [Claim 7]. In a motor-angle-command-value calculation unit, the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value is corrected, and the motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [paragraph 116]. If the calculation period in the motor-angle-command-value calculation unit is later than the control period in the motor-angle control unit, the motor-angle-command-value calculation unit corrects the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value [paragraph 125]. Afterwards, a weaving amplitude is corrected on a weaving period basis [paragraph 126]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with multiplying the interference torque by coefficients for phase compensation in addition to the amplitude compensation as taught by Nishida so that a robot that needs to perform a weaving motion for a task such as arc welding would be able to compensate for deformation caused by interference torque.
	Regarding Claim 3. Matsumoto teaches a robot control device for controlling movement of a robot arm having a joint shaft driven through a speed reducer connected to a servo motor (FIG. 2 shows an arm shaft provided integrally on a first arm member configuring the first joint at numeral 20, connected to the output side of a speed reducer at numeral 41 attached at one end thereof to the base at numeral 10 [paragraph 26]. A drive motor is connected to the input side of the speed reducer and includes an encoder serving as rotational angle detection means for detecting a rotational angle of the drive motor. Torque instruction is issued to a control target unit by a servo control arithmetic operation unit, [paragraph 32]. In FIG. 6, the servo is activated at S100 and deactivates at step S108 when the target position has been reached by the drive motor, so this is a robot having a joint shaft connected to a servo motor), the robot control device comprising: 
	a hardware processor configured to execute at least one program and cause the robot control device to:
	transmit a first position command to the joint shaft (FIG. 3 depicts a control apparatus that includes a position instruction unit at numeral 50. The position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle [paragraph 30], which means the position instruction unit is configured to transmit a position command to the joint shaft, and the position instruction unit is part of the control apparatus shown in FIG. 1 at numeral 3 which reads on a hardware processor, and can have program software added for execution of the control apparatus’ functions [paragraph 78]); and
	perform bending correction to correct a position error of the robot arm, the position error being due to bending of the robot joints (a robot apparatus with a joint driven by a drive motor, rotational angle detection means which detects a rotational angle of the drive motor, and a control apparatus which carries out, when the control apparatus controls driving of the joint in response to a value detected by the rotational angle detection means, correction with use of an estimated value from a joint torque estimation unit which estimates a joint torque acting upon the joint. In the robot apparatus, the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [paragraph 11]), the hardware processor further configured: 
	to calculate separately a gravitational torque and an interference torque as part of an external torque causing the bending of the speed reducer (the correction is estimated from a joint torque estimation unit which estimates a joint torque acting upon the joint, wherein the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [Claim 1]. FIG. 7, S204, shows that the gravitational torque is calculated separately from other interference torques as part of the total external joint torque. The frictional force calculated in step S205 reads on the interference torque), 
	wherein, in the calculation for separating the gravitational torque and the interference torque the hardware processor is configured, 
	to calculate, based on the first position command, the external torque causing the bending of the speed reducer by a dynamic calculation (A gravitational torque estimation unit calculates a gravitational torque generated by the gravity in response to the joint angle instruction [Symbol font/0x71] generated in the predetermined control cycle, based on the term G([Symbol font/0x51]) of the estimated torque T([Symbol font/0x51]), an estimated joint torque matrix [paragraph 54]. A compliance model arithmetic operation unit calculates a correction value for a target position and posture based on an external force calculated by the external force arithmetic operation unit [paragraph 35]. Matsumoto teaches in step S111 of FIG. 6 that the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where the gravity torque estimation unit is shown at numeral 63 to be part of joint torque estimation unit. This means that the gravitational torque calculated by the gravity torque estimation unit is one of the external torques included in the calculation at S111 [FIG. 6]. At step S112, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit, correction values for the target positions and postures based on the estimated external force. This means that the control apparatus calculates a number of position command correction values configured to calculate an external torque causing a joint torque acting upon the robot joints [paragraph 11], wherein a gravitational torque is part of the external torque. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98]. The joint torque estimation unit estimates the joint torque based on a model formula of a dynamic model [paragraph 37], which means that the external torque causing the bending of the speed reducer is calculated by a dynamic calculation),
	to calculate, based on the first position command, the gravitational torque as part of the external torque causing the bending of the speed reducer by a gravity calculation, the gravity calculation being performed through the dynamic calculation with a speed and an acceleration component of the first position command set to zero (The compliance model arithmetic operation unit calculates a correction value for a target position and posture based on an estimated external force calculated by the external force arithmetic operation unit [paragraph 35]. In S204 of FIG. 7,  calculates a gravitational torque by the gravitational torque estimation unit. The gravity torque estimation unit calculates a gravitational torque generated by the gravity in response to the joint angle instruction [Symbol font/0x71] generated in the predetermined control cycle, based on the term of G([Symbol font/0x51]) of the formula of the estimated joint torque T([Symbol font/0x51]) given in a formula shown on page 2, column 2, paragraph 38 [paragraphs 38 and 54]. This reads on the gravity calculation being performed through the dynamic calculation with a speed and an acceleration component set to zero, because [Symbol font/0x51], [Symbol font/0x51]’, [Symbol font/0x51]”, and [Symbol font/0x51]2 must be set to zero in order to isolate the gravitational torque G([Symbol font/0x51]), wherein [Symbol font/0x51] is the joint angle matrix, [Symbol font/0x51]’ is the joint angular velocity matrix, [Symbol font/0x51]” is the joint angular acceleration matrix, and [Symbol font/0x51]2 is the joint angular velocity product matrix [paragraphs 41-42]), and 
	to calculate, by subtracting the gravitational torque calculated by the gravity calculation from the external torque calculated by the dynamic calculation, the interference torque, the interference torque being due to interference to which the joint shaft is subjected in step S111 of FIG. 6 the control apparatus calculates, by the external force arithmetic operation unit, the estimated external force based on the error torques, which are calculated in step S110, and are partly based on the estimation of joint torque at step S109. The joint torques are estimated by the joint torque estimation unit [paragraph 97] and the joint torque estimation unit is shown in FIG. 4, where other external torques such as the inertia torque, centrifugal force torque, Coriolis force torque, and frictional force torque, wherein the frictional force torque estimation unit calculates the frictional force torque from the coulomb frictional force torque and the viscous frictional force torque. These individual torque values are combined with the gravitational torque to calculate the estimated joint torque. The frictional force torque, which acts as an interference torque, is determined by subtracting these torques from the total joint torques acting on the joints [paragraph 64]. Afterwards, at step S112 of FIG. 6, correction values for the target positions and postures of the robot are calculated based on the estimated external force [paragraph 98], and 
	whereby the gravitational torque and the interference torque are calculated separately (the correction is estimated from a joint torque estimation unit which estimates a joint torque acting upon the joint, wherein the joint torque estimation unit includes an inertial torque estimation unit, a Coriolis force torque estimation unit, a centrifugal force torque estimation unit, a gravitational torque estimation unit and a frictional force torque estimation unit [Claim 1]. FIG. 7, S204, shows that the gravitational torque is calculated separately from other interference torques as part of the total external joint torque. The frictional force calculated in step S205 reads on the interference torque); 
	to determine a first position-command correction value based on the separated gravitational torque; 
	to determine a second position-command correction value by multiplying the separated interference torque by coefficients for amplitude compensation (Within the joint torque estimation unit is a transition interval arithmetic operation unit at numeral 72, which operates and estimates a transition interval frictional force Ft([Symbol font/0x71]), where Ft([Symbol font/0x71]) is calculated from a coefficient k multiplied by (joint angle instruction – preceding joint angle instruction) where the preceding instruction is from a predetermined control cycle [paragraph 63]. For clarification, the coefficient k is determined by driving each of the joints 20-25 in advance [paragraph 64]. The bending correction value is the frictional force torque (the interference torque found previously) which is then multiplied by a predetermined coefficient (k), making k a coefficient for amplitude compensation); and 
	to perform servo control to drive the servo motor based on following commands: 
	a second position command obtained by adding the first position-command correction value determined from the separated gravitational torque to the first position command (the servo control unit at numeral 52 of FIG. 3 calculates a new torque command based on the combined values of the interference correction value and the gravitational correction value. Note that the combined values of the interference correction value and the gravitational correction value read on the second position-command correction value determined from the separated interference torque to the first position command and the first position-command value determined from the separated gravitational torque, respectively. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95]), and
	a new motor current command obtained by adding the current compensation value determined from the separated interference torque to a motor current command generated based on the second position command (the position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive motor of each of the joints 20-25 of the main body [paragraph 30]. The control target unit receiving the instruction causes each of the drive motors to operate to drive each of the joints 20-25, which reads on a motor current command. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95], which reads on a new motor command generated by adding the correction values of step S112 of FIG. 6 to the original target position and posture commands).
	Matsumoto does not teach:
	the speed reducer is a reduction gear. 
	However, Ogawara teaches:
	the speed reducer is a reduction gear (a robot apparatus and a control method for the robot apparatus, where the apparatus includes a robot arm with rotary joints at numerals 11-61 of FIGS. 1A and 1B, which are driven by a motor shown more clearly in FIG. 3. Each joint is shown to have a joint shaft in FIG. 1B. Each rotary joint may use not only the motor but also a reduction gear having a wave gear mechanism [paragraph 44]. The motors are provided inside the joints in this example, but the motors or reduction gears may also be outside the joints).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with the speed reducer is a reduction gear as taught by Ogawara so that the speed reducer can be located inside the joints, or outside the joints if necessary.
	Matsumoto also does not teach:
	multiplying the interference torque by coefficients for phase compensation in addition to the amplitude compensation.
	However, Nishida teaches:
	multiplying the interference torque by coefficients for phase compensation in addition to the amplitude compensation (an elastic-deformation-compensation control device for an articulated robot wherein, if a calculation period in a motor-angle-command-value calculation unit is later than a control period in a motor-angle control unit, a phase difference between an axial force torque calculation value or an elastic-deformation amount calculation value and a joint-angle command value is corrected, and a motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [Claim 7]. In a motor-angle-command-value calculation unit, the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value is corrected, and the motor-angle command value is calculated from the axial force torque calculation value or elastic-deformation amount calculation value after the phase correction and the joint-angle command value after the phase correction [paragraph 116]. If the calculation period in the motor-angle-command-value calculation unit is later than the control period in the motor-angle control unit, the motor-angle-command-value calculation unit corrects the phase difference between the axial force torque calculation value or the elastic-deformation amount calculation value and the joint-angle command value [paragraph 125]. Afterwards, a weaving amplitude is corrected on a weaving period basis [paragraph 126]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with multiplying the interference torque by coefficients for phase compensation in addition to the amplitude compensation as taught by Nishida so that a robot that needs to perform a weaving motion for a task such as arc welding would be able to compensate for deformation caused by interference torque.
	Regarding Claim 5. Matsumoto in combination with Ogawara, and Nishida teaches the robot control device according to claim 1. 
	Matsumoto also teaches:
	wherein 
	the servo motor is one of n servo motors, the n being an integer not less than 2, 
	the position command is one of n position commands for specifying respective positions of the n joint shafts, 
	the bending correction is one of n bending corrections corresponding to the n servo controls, and 
the position error of the robot arm due to the bending is corrected based on the n position commands (the control apparatus through the position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive moto of each of the joints 20-25 of the robot main body, where joints 20-25 are n servo motors, the n being an integer not less than 2. The control target unit receiving the instruction causes each of the drive motors to operate to drive each of the joints 20-25 [paragraph 30]. Additionally, the arithmetic operation unit adds an instruction relating to a target position and posture calculated by the position instruction unit and a correction amount obtained by the compliance model arithmetic operation unit to calculate a joint angle instruction [paragraph 31]. The joint torque estimation unit estimates a joint torque acting upon each of the joints 20-25 [paragraph 33]. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95], which reads on a new motor command generated by adding the correction values of step S112 of FIG. 6 to the original target position and posture commands, so the position command is one of n position commands for specifying respective position of the n joint shafts, the bending correction means is applied to each motor, and the position error of the robot due to bending is corrected based on the n position commands).
	Matsumoto does not teach:	 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors, 
	However, Ogawara teaches: 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors (FIG. 3 shows the motors driving the rotary joints along the joint shaft are depicted in a block diagram where the motor is a single block. Each motor is, for example, a servo motor, an encoder for detecting an angle of rotation in order to perform position control of an angle of rotation of a joint is (individually) provided together with the motor of each rotary joint [paragraph 107]. More specifically, the encoder is provided on an output shaft of the motor, an output shaft of a reduction gear for reducing a speed of rotation output, or both the output shafts thereof. Additionally, in order to control rotary drive torques (for example, torque servo) of the rotary joints, torque sensors are provided in part of the drive systems of the respective rotary joints [paragraph 108]. Those torque sensors are shown as a single block in FIG. 3, and the torque sensors provide both position and torque control for the motors [paragraph 113]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with the reduction gear is one of n reduction gears connected to the n servo motors, the joint shaft is one of n joint shafts driven through the n reduction gears, the servo control is one of n servo controls for driving the n servo motors as taught by Ogawara so that the joints of the robot arm can each have a reduction gear and servo motor so that all of the motors in the robot arm can be controlled to correct for position error in each joint.
	Regarding Claim 6. Matsumoto in combination with Ogawara, and Nishida teaches the robot control device according to claim 3. 
	Matsumoto also teaches:
	wherein
	the servo motor is one of n servo motors, the n being an integer not less than 2,
	the position command is one of n position commands for specifying respective positions of the n joint shafts, 
	the bending correction is one of n bending corrections corresponding to the n servo control units, and 
	the position error of the robot arm due to the bending is corrected based on the n position commands (the control apparatus through the position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive moto of each of the joints 20-25 of the robot main body, where joints 20-25 are n servo motors, the n being an integer not less than 2. The control target unit receiving the instruction causes each of the drive motors to operate to drive each of the joints 20-25 [paragraph 30]. Additionally, the arithmetic operation unit adds an instruction relating to a target position and posture calculated by the position instruction unit and a correction amount obtained by the compliance model arithmetic operation unit to calculate a joint angle instruction [paragraph 31]. The joint torque estimation unit estimates a joint torque acting upon each of the joints 20-25 [paragraph 33]. At step S106 of FIG. 6, the control apparatus (of which the servo control unit is a part) causes the drive motors to operate based on the torque instructions to rotate the joints 20-25 of the main robot body to reach the target position and posture [FIG. 6, paragraph 95], which reads on a new motor command generated by adding the correction values of step S112 of FIG. 6 to the original target position and posture commands, so the position command is one of n position commands for specifying respective position of the n joint shafts, the bending correction means is applied to each motor, and the position error of the robot due to bending is corrected based on the n position commands).
	Matsumoto does not teach:
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors, 
	However, Ogawara teaches: 
	the reduction gear is one of n reduction gears connected to the n servo motors, 
	the joint shaft is one of n joint shafts driven through the n reduction gears,
	the servo control is one of n servo controls for driving the n servo motors (FIG. 3 shows the motors driving the rotary joints along the joint shaft are depicted in a block diagram where the motor is a single block. Each motor is, for example, a servo motor, an encoder for detecting an angle of rotation in order to perform position control of an angle of rotation of a joint is (individually) provided together with the motor of each rotary joint [paragraph 107]. More specifically, the encoder is provided on an output shaft of the motor, an output shaft of a reduction gear for reducing a speed of rotation output, or both the output shafts thereof. Additionally, in order to control rotary drive torques (for example, torque servo) of the rotary joints, torque sensors are provided in part of the drive systems of the respective rotary joints [paragraph 108]. Those torque sensors are shown as a single block in FIG. 3, and the torque sensors provide both position and torque control for the motors [paragraph 113]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with the reduction gear is one of n reduction gears connected to the n servo motors, the joint shaft is one of n joint shafts driven through the n reduction gears, the servo control is one of n servo controls for driving the n servo motors as taught by Ogawara so [Symbol font/0x51]that the joints of the robot arm can each have a reduction gear and servo motor so that all of the motors in the robot arm can be controlled to correct for position error in each joint.
	Regarding Claim 9. Matsumoto in combination with Ogawara, and Nishida teaches the robot control device according to claim 1. 
	Matsumoto also teaches:
	wherein the first position-command value and the second position-command correction value are shown as formulae (the formula of paragraph 38 can be used to show details of the target position, with variables [Symbol font/0x51], [Symbol font/0x51]’, and [Symbol font/0x51]” referring to the target position and posture, and T([Symbol font/0x51]) is the estimated joint torque that must be corrected). 
	Additionally, and in the alternative, Nishida teaches:
	wherein the first position-command value and the second position-command correction value are shown as formulae (the positions of the robot may be given by Expression (10) or Expression (11), which show a pair of formulae in which the position of the robot is shown in XYZ space [paragraphs 59 and 119]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with wherein the first position-command value and the second position-command correction value are shown as formulae as taught by Nishida, in addition because Matsumoto already teaches this, but also because having the position-command values as part of a formula would be an obvious result of using mathematical equations to determine the first and second position command values to correct for external torques acting on the robot arm.
	However, Matsumoto in combination with Nishida does not teach the specific formula of 
	[Symbol font/0x71]sgc = [Symbol font/0x74]g x (-1/Ks)
	[Symbol font/0x71]skc = Kpa x [Symbol font/0x71]sac Kda x (s*[Symbol font/0x71]sac)
	[Symbol font/0x71]sac = [Symbol font/0x74]aq x (-1/Ks)
	where [Symbol font/0x71]sgc represents the first position-command correction value; [Symbol font/0x71]skc represents the second position-command correction value; [Symbol font/0x71]sac represents a bending correction value; [Symbol font/0x74]g represents the gravitational torque; [Symbol font/0x74]a represents the interference torque; KS represents a spring constant of the reduction gear; Kpa represents a phase PD compensation proportional gain (a coefficient for amplitude compensation); Kda represents a PD compensation differential gain (a coefficient for phase compensation); s represents an integral component.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the first position-command value and the second position-command correction value, as shown by Matsumoto. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Matsumoto and Nishida are directed to deriving the first position-command value and the second position-command correction value, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted one formula for the other to achieve predictable result of [Symbol font/0x71]sgc = [Symbol font/0x74]g x (-1/Ks); [Symbol font/0x71]skc = Kpa x [Symbol font/0x71]sac Kda x (s*[Symbol font/0x71]sac); [Symbol font/0x71]sac = [Symbol font/0x74]aq x (-1/Ks); where [Symbol font/0x71]sgc represents the first position-command correction value; [Symbol font/0x71]skc represents the second position-command correction value; [Symbol font/0x71]sac represents a bending correction value; [Symbol font/0x74]g represents the gravitational torque; [Symbol font/0x74]a represents the interference torque; KS represents a spring constant of the reduction gear; Kpa represents a phase PD compensation proportional gain (a coefficient for amplitude compensation); Kda represents a PD compensation differential gain (a coefficient for phase compensation); s represents an integral component.
	Regarding Claim 10. Matsumoto in combination with Ogawara, and Nishida teaches the robot control device according to claim 3. 
	Matsumoto also teaches:
	wherein the first position-command value and the second position-command correction value are shown as formulae (the formula of paragraph 38 can be used to show details of the target position, with variables [Symbol font/0x51], [Symbol font/0x51]’, and [Symbol font/0x51]” referring to the target position and posture, and T([Symbol font/0x51]) is the estimated joint torque that must be corrected). 
	Additionally, and in the alternative, Nishida teaches:
	wherein the first position-command value and the second position-command correction value are shown as formulae (the positions of the robot may be given by Expression (10) or Expression (11), which show a pair of formulae in which the position of the robot is shown in XYZ space [paragraphs 59 and 119]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Matsumoto with wherein the first position-command value and the second position-command correction value are shown as formulae as taught by Nishida, in addition because Matsumoto already teaches this, but also because having the position-command values as part of a formula would be an obvious result of using mathematical equations to determine the first and second position command values to correct for external torques acting on the robot arm.
	However, Matsumoto in combination with Nishida does not teach the specific formula of 
	[Symbol font/0x71]sgc = [Symbol font/0x74]g x (-1/Ks)
	Isc = (Kpb x [Symbol font/0x74]a + Kdb x (s*[Symbol font/0x74]a)) x (-1/Kt)
where [Symbol font/0x71]sgc represents the first position-command correction value; Isc represents the current compensation value; [Symbol font/0x74]g represents the gravitational torque; [Symbol font/0x74]a represents the interference torque; Ks represents a spring constant of the reduction gear; Kt represents a torque constant of the servo motor; Kpb represents an interference-torque-current-compensation proportional gain (a coefficient for amplitude compensation); Kdb represents an interference-torque-current- compensation differential gain (a coefficient for phase compensation); s represents an integral component.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the first position-command value and the second position-command correction value, as shown by Matsumoto. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Matsumoto and Nishida are directed to deriving the first position-command value and the second position-command correction value, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted one formula for the other to achieve predictable result of [Symbol font/0x71]sgc = [Symbol font/0x74]g x (-1/Ks); Isc = (Kpb x [Symbol font/0x74]a + Kdb x (s*[Symbol font/0x74]a)) x (-1/Kt); where [Symbol font/0x71]sgc represents the first position-command correction value; Isc represents the current compensation value; [Symbol font/0x74]g represents the gravitational torque; [Symbol font/0x74]a represents the interference torque; Ks represents a spring constant of the reduction gear; Kt represents a torque constant of the servo motor; Kpb represents an interference-torque-current-compensation proportional gain (a coefficient for amplitude compensation); Kdb represents an interference-torque-current- compensation differential gain (a coefficient for phase compensation); s represents an integral component.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664   
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664